PER CURIAM.
Following our decision in this case, reported 3 Cir., 150 F.2d 474, and the dispatch of our mandate, the court below permitted the appellant, Kurzrok, “* * * to intervene in this action for the sole purpose of protecting his rights as a lot owner of West Ridgelawn Cemetery and the rights of the members of his class in this cause * * - * ” and giving him a stated time in which to file pleadings. Kurzrok, who appears pro se, has appealed from this order. Apparently misunderstanding the nature of the intervention allowed him, he asserts that the court -below improperly limited it in the light of our opinion; that as a lot owner of West Ridgelawn Cemetery, under the intervention as allowed, he may assert no claim to any fund or cause of action based upon the rights of the lot holders of both West Ridgelawn . Cemetery and East Ridgelawn Cemetery or of either cemetery. His brief also indicates that he *908construed our opinion to be an adjudication of all the rights, liens and priorities of all the parties when in fact we did nothing more than make certain assumptions in order to test Kurzrok’s right to intervention.
We state that the scope of the intervention allowed Kurzrok by the court below was in accordance with our mandate and that proceeding under the intervention by way of appropriate pleading he may assert any claim which he may possess as a lot holder of West Ridgelawn Cemetery. He must do this promptly, however, and in accordance with the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c.
The order of the court below is affirmed.